DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continuation
Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application: at least a compound represented by Formula 1 and a compound represented by Formula 2.
Therefore, for the purposes of prior art, the subject matter noted above is not entitled to the priority date of 05/02/2014 and is instead only entitled to the filing date of 08/20/2018.
Currently, claim 9 is entitled to the priority date of 05/02/2014; however, the remaining claims 1–5, 7–8, and 10–19, which recite at least a compound represented by Formula 1 and a compound represented by Formula 2, are only entitled to the filing date of 08/20/2018.

Response to Amendment
Claims 1–3, 5, 7, and 9 are amended and claim 6 is cancelled due to Applicant's amendment dated 07/08/2022.  Claims 1–5 and 7–19 are pending.
The objection to the specification as set forth in the previous Office Action is maintained.
The rejection of claims 2 and 5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 07/08/2022.  
The rejection of claims 1–5, 7–8, and 10–15 under 35 U.S.C. 102(a)(1) as being anticipated by Ito et al. US-20150318487-A1 ("Ito") and the rejection of claims 16–19 under 35 U.S.C. 103 as being unpatentable over Ito as set forth in the previous Office Action are revised to reflect the amended claim language due to the Applicant's amendment dated 07/08/2022 and maintained.
The rejection of claim 6 under 35 U.S.C. 102(a)(1) as being anticipated by Ito as set forth in the previous Office Action is moot due to the Applicant's amendment dated 07/08/2022 because the claim has been cancelled.
The rejection of claims 1–5, 7–8, 14–15, and 18–19 under 35 U.S.C. 103 as being unpatentable over Oh et al., US-20160126472-A1 ("Oh") in view of Kim et al., US-20040100190-A1 ("Kim '190") as set forth in the previous Office Action is revised to reflect the amended claim language due to the Applicant's amendment dated 07/08/2022 and maintained.
The rejection of claim 9 under 35 U.S.C. 103 as being unpatentable over Oh et al., US-20160126472-A1 ("Oh") in view of Kim et al., US-20040100190-A1 ("Kim '190") as the invention as set forth in the previous Office Action is overcome due to the Applicant's amendment dated 07/08/2022.
The rejection of claim 6 under 35 U.S.C. 102(a)(1) as being anticipated by Ito as set forth in the previous Office Action is moot due to the Applicant's amendment dated 07/08/2022 because the claim has been cancelled.

Response to Arguments
Applicant’s arguments on page 38 of the reply dated 07/08/2022 with respect to the priority claim as noted in the previous Office Action have been fully considered but they are not persuasive.
Applicant's argument -- Applicant argues on pages 37–38 that Applicant has amended claim 1 and corresponding dependent claims to delete substituent groups that are allegedly outside the scope of the prior application and for at least these reasons, Applicant respectfully submits that all of the present claims should at least now be entitled to the priority date of May 2, 2014.
Examiner's response -- It is respectfully submitted, that while claim 1 has been amended to delete certain substituent groups, the issues discussed in the previous Office action still apply.  Independent claim 1 recites a compound represented by the Markush structure of Formula 1 and a compound represented by the Markush structure of Formula 2; however, neither of these Markush structures are found in the priority document or the specification.  Paragraph [0031] of the originally filed specification provides a “material according to an embodiment of the present invention may be a compound with a high triplet energy or a compound with a high triplet energy backbone structure” and “a high triplet (T1) backbone structure may be one of structures below” after which is shown numerous structures which include a triphenylene and a carbazole (Formula 1 has a triphenylene core and Formula 2 has a bis-carbazole core).  Paragraph [0032] of the originally filed specification recites specific compounds, some of which fall within the scope of Formula 1 or Formula 2, and some that do not.  The Markush group of Formula 1 and the Markush group of Formula 2 include numerous substituents groups not disclosed in paragraph [0031] or elsewhere and which are not exemplified in any of the specific compounds in paragraph [0032] and numerous substitution patterns not exemplified in any of the specific compounds in paragraph [0032].  For example, in the specific structures comprising triphenylene groups a10 to a12 is 0 or 1, while the claimed Formula 1 encompasses a vast number of substitution patterns where a10 to a12 may be up to 3.  Additionally, there is for example no disclosure of how the substituents in paragraphs [0035]+ relate to the specific structure in paragraph [0032].
Thus, the disclosures do not sufficiently describe a representative number of species to adequately represent the entire scope of the genus of the claimed Formulae 1 and 2 as amended.  Therefore, it does not appear that Applicant has priority to the entire genus encompassed by claimed Formulae 1 and 2 as amended.

Applicant’s arguments on page 38 of the reply dated 07/08/2022 with respect to the objection to the specification as set forth in the previous Office Action have been fully considered but they are not persuasive.
Applicant's argument -- Applicant argues on page 38 of the reply that the specification should now properly provide antecedent basis for the recited Formula 1 and Formula 2, bas discussed above.
Examiner's response -- This is not found persuasive for the reasons discussed above.

Applicant’s arguments on page 39 of the reply dated 07/08/2022 with respect to the rejection of under 35 U.S.C. 102(a)(1) as being anticipated by Ito et al. US-20150318487-A1 ("Ito") and the rejection under 35 U.S.C. 103 as being unpatentable over Ito as set forth in the previous Office Action have been fully considered but they are not persuasive.
Applicant's argument -- Applicant argues on page 39 that Ito should not be a proper prior art reference under 35 U.S.C. 102(a)(1) or 102(a)(2) because the claims should be entitled to the priority date of May 2, 2014, as discussed above.
Examiner's response -- This is not found persuasive for the reasons discussed above.

Applicant’s arguments on pages 39–40 of the reply dated 07/08/2022 with respect to the rejection under 35 U.S.C. 103 as being unpatentable over Oh et al., US-20160126472-A1 ("Oh") in view of Kim et al., US-20040100190-A1 ("Kim '190") as set forth in the previous Office Action have been fully considered but they are not persuasive.
Applicant's argument -- Applicant argues that R10 to R12 in Formula 1 are selected from specific groups that should at least now not fall within the purview of Oh’s compounds, in particular, claim 1 now recites that R10 to R12 are selected from groups previously recited in claim 3 and Formulae 4-1 to 4-12 previously recited in claim 6 and "when any of R10 to R12 are selected from Formulae 4-3 to 4-5, respective L10 to L12 are not a benzene group."
Examiner's response -- It is respectfully submitted the modified compound of Oh meets the limitations of the claimed compound as amended wherein L10 is an unsubstituted C3 heterocyclic group (a triazine group), a10 is 1, and R10 is a phenyl group.

Claim Objections
Claim 9 is objected to because of the following informalities: the structures on the top row of page 19 appear to be duplicates of the last row of page 18.  Appropriate correction is required.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: there is a lack of antecedent basis in for at least a compound represented by Formula 1 and a compound represented by Formula 2. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1–5, 7–8, and 10–19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
It is noted that Applicant states that this application is a continuation of the prior-filed application.  A continuation or divisional application cannot include new matter. 
Regarding claim 1: Claim 1 recites a compound represented by Formula 1 and a compound represented by Formula 2.  However, there is no recitation in the specification that a compound represented by Formula 1 and a compound represented by Formula 2.  Paragraph [0031] of the originally filed specification provides a “material according to an embodiment of the present invention may be a compound with a high triplet energy or a compound with a high triplet energy backbone structure” and “a high triplet (T1) backbone structure may be one of structures below” after which is show numerous structures which include a triphenylene and a carbazole (Formula 1 has a triphenylene core and Formula 2 has a bis-carbazole core).  Paragraph [0032] of the originally filed specification recites specific compounds, some of which fall within the scope of Formula 1 or Formula 2, and some that do not.  The Markush group of Formula 1 and the Markush group of Formula 2 include numerous substituents groups not disclosed in paragraph [0031] or elsewhere and which are not exemplified in any of the specific compounds in paragraph [0032] and numerous substitution patterns not exemplified in any of the specific compounds in paragraph [0032].  For example, in the specific structures comprising triphenylene groups a10 to a12 is 0 or 1, while the claimed Formula 1 encompasses a vast number of substitution patterns where a10 to a12 may be up to 3.  Additionally, there is for example no specification of how the substituents in paragraphs [0035]+ relate to the specific structure in paragraph [0032].
Thus, the specification does not sufficiently describe a representative number of species to adequately represent the entire scope of the genus of the claimed Formulae 1 and 2.  Consequently, it is unclear that Applicant had possession at the time of filing of the prior-filed application, for which benefit is being claimed, the claimed invention comprising a compound represented by Formula 1 and a compound represented by Formula 2.
Claims 2–5, 7–8, and 10–19 are dependent on claim 1 and therefore, for the reasons outlined above with respect to claim 1, these claims also contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the prior-filed application was filed, had possession of the claimed invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1–5, 7–8, and 10–15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito et al. US-20150318487-A1 ("Ito").
Regarding claims 1–5, 7–8, and 10–15, Ito discloses an organic light-emitting device comprising an anode, a cathode, and an organic layer between the anode and the cathode (¶ [0019]), wherein the organic layer comprises an emission layer, a buffer layer, a hole transport region between the anode and the emission layer (and including and at least one of a hole injection layer, a hole transport layer, and an electron blocking layer), and an electron transport region between the emission layer and the cathode ( and including at least one of a hole blocking layer, an electron transport layer, and an electron injection layer) (¶ [0020]), wherein the buffer layer is between the emission layer and the electron transport region (¶ [0021]), and wherein the buffer layer comprises a biscarbazole-based derivative (e.g., a biscarbazole-containing compound) and a triphenylene-based derivative (e.g., a triphenylene-containing compound) (¶ [0022]).  Ito discloses that by inclusion of the buffer layer, leakage of the excitons may be prevented to improve lifetime and efficiency of the organic light-emitting device and he organic light-emitting device may have a low driving voltage, a high efficiency, a high luminance, and a long lifetime (¶ [0309]).  Ito discloses specific examples of the organic light-emitting device including the examples in Tables 1, 2, and 3 (¶ [0293]-[0302]; Tables 1, 2, and 3 on pages 142-143).  The exemplary devices of Ito meet claims 1–5, 7–8, and 10–15.

For example, the Example 1-1 comprises the layer structure: ITO / HTM / MADN + 5% BD / BF1 + BF5 / Alq3 / LiF / Al (¶ [0292]-[0294]) wherein HTM is 
    PNG
    media_image1.png
    321
    436
    media_image1.png
    Greyscale
 (page 140), MADN is 
    PNG
    media_image2.png
    208
    368
    media_image2.png
    Greyscale
 (page 140), BD is 
    PNG
    media_image3.png
    291
    372
    media_image3.png
    Greyscale
 (page 141), BF1 is 
    PNG
    media_image4.png
    154
    412
    media_image4.png
    Greyscale
 (page 141), and BF5 is 
    PNG
    media_image5.png
    279
    341
    media_image5.png
    Greyscale
 (page 141).  The Example 1-1 reads on claims 1–5, 7, 10, 13–15.
Compound BF1 is a compound represented by the claimed Formula 1 wherein: 
	L10 is not required to be present, L11 is an unsubstituted C6 carbocyclic group (a meta-substituted benzene group),and L12 is not required to be present;
	a10 is not required to be present, a11 is 1, and a12 is not required to be present;
	R10 is not required to be present, R11 is a fluorenyl group, and R12 is not required to be present; and
	c10 is 0, c11 is 1, and c12 is 0.
Compound BF5 is a compound of the claimed Formula 2 and claimed Formula 2-1 wherein:
	L20 and L21 are not required to be present;
	a20 and a21 are each 0;
	R20 and R21 are each an unsubstituted C6 aryl group (a phenyl group); and
	b20 and b21 are each 1.
Compound HTM appear to correspond to correspond to HT3.

For example, the Example 1-9 comprises the layer structure: ITO / HTM / MADN + 5% BD / BF4 + BF6 / Alq3 / LiF / Al (¶ [0292]-[0294]) wherein HTM is 
    PNG
    media_image1.png
    321
    436
    media_image1.png
    Greyscale
 (page 140), MADN is 
    PNG
    media_image2.png
    208
    368
    media_image2.png
    Greyscale
 (page 140), BD is 
    PNG
    media_image3.png
    291
    372
    media_image3.png
    Greyscale
 (page 141), BF4 is 
    PNG
    media_image6.png
    213
    423
    media_image6.png
    Greyscale
 (page 141), and BF7 is 
    PNG
    media_image7.png
    515
    449
    media_image7.png
    Greyscale
 (page 141).  The Example 1-8 reads on claims 1–2, 4–7, 10, 13–15.
Compound BF4 is a compound represented by the claimed Formula 1 wherein: 
	L10 is not required to be present, and each of L11 and L12 is an unsubstituted C5 heterocyclic group (a meta-substituted pyridine group);
	a10 is not required to be present, each of a11 and a12 is 1;
	R10 is not required to be present, each of R11 and R12 is a group represented by Formula 4-3; and
	c10 is 0, each of c11 and c12 is 1.
Compound BF6 is a compound of the claimed Formula 2 and claimed Formula 2-1 wherein:
	L20 and L21 are not required to be present;
	a20 and a21 are each 0;
	R20 and R21 are each a substituted C6 aryl group (a phenyl group); 
	b20 and b21 are each 1; and
	the substituent is in each case a substituted C1 alkyl group (a methyl group).

For example, the Example 2-1 comprises the layer structure: ITO / HTM / CBP + 5% Ir(ppy)3 / BF1 + BF5 / Alq3 / LiF / Al (¶ [0298]-[0299], TABLE 2) wherein HTM is 
    PNG
    media_image1.png
    321
    436
    media_image1.png
    Greyscale
 (page 140), CBP is 
    PNG
    media_image8.png
    171
    393
    media_image8.png
    Greyscale
 (page 142), Ir(ppy)3 is 
    PNG
    media_image9.png
    196
    149
    media_image9.png
    Greyscale
 (page 143), BF1 is 
    PNG
    media_image4.png
    154
    412
    media_image4.png
    Greyscale
 (page 141), and BF5 is 
    PNG
    media_image5.png
    279
    341
    media_image5.png
    Greyscale
 (page 141).  The Example 2-1 reads on claims 1–5, 7–9, 11, 13–15.

For example, the Example 6-1 comprises the layer structure:  ITO / HTM / CBP + 5% Ir(pq)2acac / BF1 + BF5 / Alq3 / LiF / Al (¶ [0298]-[0299], TABLE 2) wherein HTM is 
    PNG
    media_image1.png
    321
    436
    media_image1.png
    Greyscale
 (page 140), CBP is 
    PNG
    media_image8.png
    171
    393
    media_image8.png
    Greyscale
 (page 142), Ir(pq)2acac is 
    PNG
    media_image10.png
    231
    261
    media_image10.png
    Greyscale
 (page 143), BF1 is 
    PNG
    media_image4.png
    154
    412
    media_image4.png
    Greyscale
 (page 141), and BF5 is 
    PNG
    media_image5.png
    279
    341
    media_image5.png
    Greyscale
 (page 141).  The Example 2-1 reads on claims 1–5, 7–9, 12, 13–15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16–19 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. US-20150318487-A1 ("Ito").
Regarding claims 16–17, Ito discloses the device as described above with respect to claim 1 in the rejection under 35 U.S.C. 102(a)(1) above.
Ito does not specifically disclose a device as described above wherein the hole transport region comprises a p-dopant, and the p-dopant is a quinone derivative, a metal oxide, or a cyano group-containing compound.  However, Ito teaches the hole transport region may further include a charge-generating material to help improve conductivity, and the charge-generating material may be, a p-dopant (¶ [0176]) wherein the p-dopant may be one of quinone derivatives metal oxides, and cyano group-containing compounds (¶ [0177]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include a p-dopant in the hole transport region, based on the teaching of Ito.  The motivation for doing so would have been to improve conductivity, as taught by Ito.
Additionally, It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select the p-dopant as one of quinone derivatives metal oxides, and cyano group-containing compounds specifically disclose by Ito, because this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).

Regarding claim 18, Ito discloses the device as described above with respect to claim 1 in the rejection under 35 U.S.C. 102(a)(1) above.
Ito does not specifically disclose a device as described above wherein the organic layer is a wet-processed organic layer.  However, Ito teaches the organic layer of the organic light-emitting device may be formed by using a deposition method or may be formed using a wet method of coating a solution of any appropriate compound (¶ [0288]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form the organic layer by using a wet method, because this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).

Regarding claim 19, Ito discloses the device as described above with respect to claim 1 in the rejection under 35 U.S.C. 102(a)(1) above.
Ito does not specifically disclose a device as described above wherein the organic light-emitting device is in a flat panel display wherein a first electrode of the organic light-emitting device is electrically connected to a course electrode or a drain electrode of a thin film resistor.  However, Ito teaches the organic light-emitting device may be included in a flat panel display devices, wherein the first electrode on the substrate may function as a pixel electrode, electrically connected to a source electrode or a drain electrode of the thin-film transistor (¶ [0289]).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form the organic light-emitting device in a flat panel display devices, wherein the first electrode on the substrate may function as a pixel electrode, electrically connected to a source electrode or a drain electrode of the thin-film transistor, because this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).

Claims 1–5, 7–8, and 10–19 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. US-20150318487-A1 ("Ito").
Regarding claims 1–5, 7–8, and 10–15, Ito teaches an organic light-emitting device comprising an anode, a cathode, and an organic layer between the anode and the cathode (¶ [0019]), wherein the organic layer comprises an emission layer, a buffer layer, a hole transport region between the anode and the emission layer (and including and at least one of a hole injection layer, a hole transport layer, and an electron blocking layer), and an electron transport region between the emission layer and the cathode (and including at least one of a hole blocking layer, an electron transport layer, and an electron injection layer) (¶ [0020]), wherein the buffer layer is between the emission layer and the electron transport region (¶ [0021]), and wherein the buffer layer comprises a biscarbazole-based derivative (e.g., a biscarbazole-containing compound) and a triphenylene-based derivative (e.g., a triphenylene-containing compound) (¶ [0022]), wherein the biscarbazole-based derivative has a Formula 1 (¶ [0024]) and the triphenylene-based derivative has a Formula 2 (¶ [0039]).  Ito teaches that by inclusion of the buffer layer, leakage of the excitons may be prevented to improve lifetime and efficiency of the organic light-emitting device and he organic light-emitting device may have a low driving voltage, a high efficiency, a high luminance, and a long lifetime (¶ [0309]).   Ito discloses specific examples of the organic light-emitting device including the examples in Tables 1, 2, and 3 (¶ [0293]-[0302]; Tables 1, 2, and 3 on pages 142-143).  Ito teaches specific examples of the biscarbazole-based derivative of Formula 1 in paragraph [0072] including, for example 
    PNG
    media_image11.png
    187
    248
    media_image11.png
    Greyscale
(page 24) and the triphenylene-based derivative of Formula 2 in paragraph [0084] including 
    PNG
    media_image12.png
    123
    272
    media_image12.png
    Greyscale
(page 77).
Ito does not disclose a specific device wherein the buffer layer comprises a compound of the instant Formula 1 and a compound of the instant Formula 2.
Therefore, given the general formula and teachings of Ito, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the biscarbazole-based derivative of Formula 1 with 
    PNG
    media_image11.png
    187
    248
    media_image11.png
    Greyscale
 and the triphenylene-based derivative of Formula 2 with
    PNG
    media_image12.png
    123
    272
    media_image12.png
    Greyscale
in any one of the examples in Tables 1, 2, and 3, because Ito teaches the compounds may suitably be selected as the triphenylene-based derivative and the triphenylene-based derivative.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as in the buffer layer of the device of Ito and possess the benefits as described above taught by Ito.  See MPEP 2143.I.(B).
Further, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select the biscarbazole-based derivative of Formula 1 as 
    PNG
    media_image11.png
    187
    248
    media_image11.png
    Greyscale
 and the triphenylene-based derivative of Formula 2 as 
    PNG
    media_image12.png
    123
    272
    media_image12.png
    Greyscale
, because it would have been choosing from the lists of specifically disclosed triphenylene-based derivatives and triphenylene-based derivatives, respectively, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as in the buffer layer of the device of Ito and possessing the benefits described above taught by Ito.  One of ordinary skill in the art would have been motivated to produce devices comprising the biscarbazole-based derivative of Formula 1 and the triphenylene-based derivative of Formula 2 having the benefits as described above taught by Ito in order to pursue the known options within their technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).

The modified devices of Ito meet claims 1–5, 7–8, and 10–15.

For example, the modified Example 1-1 comprises the layer structure: ITO / HTM / MADN + 5% BD / 
    PNG
    media_image11.png
    187
    248
    media_image11.png
    Greyscale
+ 
    PNG
    media_image12.png
    123
    272
    media_image12.png
    Greyscale
 / Alq3 / LiF / Al wherein HTM is 
    PNG
    media_image1.png
    321
    436
    media_image1.png
    Greyscale
 (page 140), MADN is 
    PNG
    media_image2.png
    208
    368
    media_image2.png
    Greyscale
 (page 140), and BD is 
    PNG
    media_image3.png
    291
    372
    media_image3.png
    Greyscale
 (page 141).  The modified Example 1-1 reads on claims 1–5, 7, 10, 13–15.

For example, the modified Example 1-9 comprises the layer structure: ITO / HTM / MADN + 5% BD / 
    PNG
    media_image11.png
    187
    248
    media_image11.png
    Greyscale
+ 
    PNG
    media_image12.png
    123
    272
    media_image12.png
    Greyscale
 / Alq3 / LiF / Al wherein HTM is 
    PNG
    media_image1.png
    321
    436
    media_image1.png
    Greyscale
 (page 140), MADN is 
    PNG
    media_image2.png
    208
    368
    media_image2.png
    Greyscale
 (page 140), and BD is 
    PNG
    media_image3.png
    291
    372
    media_image3.png
    Greyscale
 (page 141).  The modified Example 1-8 reads on claims 1–5, 7, 10, and 13–15.

For example, the modified Example 2-1 comprises the layer structure: ITO / HTM / CBP + 5% Ir(ppy)3 /  
    PNG
    media_image11.png
    187
    248
    media_image11.png
    Greyscale
+ 
    PNG
    media_image12.png
    123
    272
    media_image12.png
    Greyscale
 / Alq3 / LiF / Al wherein HTM is 
    PNG
    media_image1.png
    321
    436
    media_image1.png
    Greyscale
 (page 140), CBP is 
    PNG
    media_image8.png
    171
    393
    media_image8.png
    Greyscale
 (page 142), and  Ir(ppy)3 is 
    PNG
    media_image9.png
    196
    149
    media_image9.png
    Greyscale
 (page 143).  The modified Example 2-1 reads on claims 1–5, 7–8, 11, 13–15.

For example, the modified Example 6-1 comprises the layer structure:  ITO / HTM / CBP + 5% Ir(pq)2acac /  
    PNG
    media_image11.png
    187
    248
    media_image11.png
    Greyscale
+ 
    PNG
    media_image12.png
    123
    272
    media_image12.png
    Greyscale
  / Alq3 / LiF / Al  wherein HTM is 
    PNG
    media_image1.png
    321
    436
    media_image1.png
    Greyscale
 (page 140), CBP is 
    PNG
    media_image8.png
    171
    393
    media_image8.png
    Greyscale
 (page 142), and Ir(pq)2acac is 
    PNG
    media_image10.png
    231
    261
    media_image10.png
    Greyscale
 (page 143).  The modified Example 2-1 reads on claims 1–5, 7–8, 12, 13–15.

Compound 
    PNG
    media_image12.png
    123
    272
    media_image12.png
    Greyscale
 is a compound represented by the claimed Formula 1 wherein: 
	L10 is a C6 carbocyclic group (a benzene group) and L11 to L12 are not required to be present;
	a10 is 1, and each of a11 to a12 are not required to be present;
	R10 is a fluorenyl group and a group represented by Formula 4-8; and
	c10 is 1, each of c11 and c12 is 0.
Compound 
    PNG
    media_image11.png
    187
    248
    media_image11.png
    Greyscale
 is a compound of the claimed Formula 2 and claimed Formula 2-3 wherein:
	L20 and L21 are not required to be present;
	a20 and a21 are each 0;
	R20 is an unsubstituted C6 aryl group (a phenyl group) and R21 is a C3 heteroaryl group (a triazinyl group) substituted with two substituents; 
	b20 and b21 are each 1; and
	the substituent is in each case an unsubstituted C6 aryl group (a phenyl group).
Also, Compound 
    PNG
    media_image11.png
    187
    248
    media_image11.png
    Greyscale
 is a compound of the claimed Formula 2 and claimed Formula 2-3 wherein:
	L20 is not required to be present and L21 is a C3 heteroaryl group (a triazinyl group);
	a20 is 0 and a21 is 1;
	R20 is an unsubstituted C6 aryl group (a phenyl group) and R21 is an unsubstituted C6 aryl group (a phenyl group); 
	b20 is 1 and b21 is 2.

Regarding claims 16–17, Ito discloses the device as described above with respect to claim 1 in the rejection under 35 U.S.C. 103 above.
Ito does not specifically disclose a device as described above wherein the hole transport region comprises a p-dopant, and the p-dopant is a quinone derivative, a metal oxide, or a cyano group-containing compound.  However, Ito teaches the hole transport region may further include a charge-generating material to help improve conductivity, and the charge-generating material may be, a p-dopant (¶ [0176]) wherein the p-dopant may be one of quinone derivatives metal oxides, and cyano group-containing compounds (¶ [0177]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to include a p-dopant in the hole transport region, based on the teaching of Ito.  The motivation for doing so would have been to improve conductivity, as taught by Ito.
Additionally, It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select the p-dopant as one of quinone derivatives metal oxides, and cyano group-containing compounds specifically disclose by Ito, because this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).

Regarding claim 18, Ito discloses the device as described above with respect to claim 1 in the rejection under 35 U.S.C. 103 above.
Ito does not specifically disclose a device as described above wherein the organic layer is a wet-processed organic layer.  However, Ito teaches the organic layer of the organic light-emitting device may be formed by using a deposition method or may be formed using a wet method of coating a solution of any appropriate compound (¶ [0288]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form the organic layer by using a wet method, because this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).

Regarding claim 19, Ito discloses the device as described above with respect to claim 1 in the rejection under 35 U.S.C. 103 above.
Ito does not specifically disclose a device as described above wherein the organic light-emitting device is in a flat panel display wherein a first electrode of the organic light-emitting device is electrically connected to a course electrode or a drain electrode of a thin film resistor.  However, Ito teaches the organic light-emitting device may be included in a flat panel display devices, wherein the first electrode on the substrate may function as a pixel electrode, electrically connected to a source electrode or a drain electrode of the thin-film transistor (¶ [0289]).
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form the organic light-emitting device in a flat panel display devices, wherein the first electrode on the substrate may function as a pixel electrode, electrically connected to a source electrode or a drain electrode of the thin-film transistor, because this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).


Claims 1–5, 7–9, 14–15, and 18–19 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al., US-20160126472-A1 ("Oh") in view of Kim et al., US-20040100190-A1 ("Kim '190").
Regarding claims 1–5, 7, 9, and 19, Oh teaches a composition comprising a first host compound represented by a Chemical Formula 1 and a second host compound represented by Chemical Formula 2 (¶ [0011]) in an emission layer of an organic optoelectronic device (¶ [0121]-[0122], [0115], [0024]), and a display device comprising the organic optoelectronic device (¶ [0025]), wherein the organic optoelectronic device comprises and anode and cathode facing each other and an organic layer interposed between them (¶ [0024], [0115], FIG. 1). wherein the organic layer comprises an emission layer (¶ [0121]), and in exemplary devices comprises an electron transport region between the cathode and the emission layer and a hole transport region between the anode and the emission layer (¶ [0227]-[0228]).  Oh teaches the organic optoelectronic device has high efficiency and a long life-span (¶ [0026]).  Oh teaches specific examples of the first host compound represented by a Chemical Formula 1 including compound A-12
    PNG
    media_image13.png
    168
    320
    media_image13.png
    Greyscale
(¶ [0072], page 9).  Oh teaches specific examples of the second host compound represented by a Chemical Formula 2 including compound B-31 
    PNG
    media_image14.png
    362
    331
    media_image14.png
    Greyscale
 (¶ [0081], [0096], page 33).
Oh does not specifically disclose a device as discussed above wherein the first host compound is specifically compound A-12 and the second host compound is specifically compound B-31.
It would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select compound A-12 as the first host compound and compound B-31 as the second host compound, because it would have been choosing from the list of host compound specifically exemplified by Oh, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the first and second host compounds in the emission layer of the device of Oh and possessing the benefits as described above taught by Oh.  One of ordinary skill in the art would have been motivated to produce additional devices comprising a first and second host compound having the benefits as described above taught by Oh in order to pursue the known options within their technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).

Oh does not teach wherein the device comprises a buffer layer between the EML and the electron transport layer comprising the claimed compounds.  
Kim '190 teaches an organic EL device comprising an emission region comprises a doping region having host material and doping material, and a non-doping region having only host material, in contact with the doping region (¶ [0023]) on the cathode side (¶ [0024]). Kim '190 teaches that a thin-film type of a non-doping layer plays a role as the hole blocking layer and greatly increases the luminescence efficiency of the organic EL device (¶ [0043]). Further, Kim '190 teaches that by forming the non-doping layer out of only the same host material as used in the emission layer, the manufacturing process can be simplified (¶ [0045]) and cost reduction effects can be achieved (¶ [0046]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to further modify the device of Oh
 by including a non-doping layer in contact with the emission layer on the cathode side out of the same host material as used in the emission layer, the first host compound A-13 and the second host compound B-31, based on the teaching of Kim '190. The motivation for doing so would have been to increase luminescence efficiency and simplify the manufacturing process and achieve cost reduction, as taught by Kim '190.

The modified device of Oh in view of Kim '190 has the following layer structure: anode / hole transport region / emission layer / layer comprising compound A-13 and compound B-31 / electron transport region / cathode.  

Oh in view of Kim '190 appears silent with respect to the property of wherein the layer comprising compound A-13 and compound B-31 is a buffer layer.
Since Oh in view Kim '190 teaches a layer comprising a compound of Formula 1 and a compound of Formula 2, the same structure as disclosed by the Applicant, the property of being a buffer layer is considered to be inherent, absent evidence otherwise.  Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims.  When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims.  See MPEP 2112.
The buffer layer comprising compound A-13 and compound B-31 of Oh is in electrical contact with the emission layer and the electron transport region.
The modified device of Oh in view of Kim '190 meets claims 1–7, 9, and 19.
The compound A-13 of Oh 
    PNG
    media_image13.png
    168
    320
    media_image13.png
    Greyscale
 is a compound of the claimed Formula 1 wherein:
	L10 is an unsubstituted C3 heterocyclic group (a triazine group), and each of L11 and L12 is not required to be present;
	a10 is 1, each of a11 and a12 are not required to be present;
	R10 is a phenyl group, each of R11 and R12 is not required to be present; 
	c10 is 1, and each of c11 and c12 is 0; and 
	Q1 to Q3, Q11 to Q13, Q21 to Q23, and Q31 to Q33 are not required to be present.

 
	
The compound B-31 of Oh
    PNG
    media_image14.png
    362
    331
    media_image14.png
    Greyscale
 is a compound of the claimed Formula 2 and Formula 2-1 wherein:
	L20 and L21 are not required to be present;
	a20 and a21 are each 0;
	R20 and R21 are each an unsubstituted C6 aryl group (a phenyl group); and
	b20 and b21 are each 1.

Regarding claim 8, Oh in view of Kim '190 teaches the modified device as discussed above with respect to claim 1.
Oh in view of Kim '190 does not specifically exemplify a device as discussed above wherein the emission layer comprises a metal complex of iridium.  However, Oh teaches exemplary devices wherein the emission layer comprises a metal complex of iridium, tris(4-methyl-2,5-diphenylpyridine)iridium(III) (¶ [0227]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form the emission layer of the device of Oh in view of Kim '190 including tris(4-methyl-2,5-diphenylpyridine)iridium(III), because this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).

Regarding claims 14–15, Oh in view of Kim '190 teaches the modified device as discussed above with respect to claim 1.
Oh in view of Kim '190 does not specifically exemplify a device as discussed above wherein the hole transport region comprises at least one compound selected from a group of compounds represented by Formula 201A and Formula 202A.  However, Oh teaches exemplary devices wherein the hole transport layer comprises N-(biphenyl-4-yl)-9,9-dimethyl-N-(4-(9-phenyl-9H-carbazol-3-yl)phenyl)-9H-fluoren-2-amine 
    PNG
    media_image15.png
    644
    620
    media_image15.png
    Greyscale
 (¶ [0227]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form the hole transport region of the device of Oh in view of Kim '190 including N-(biphenyl-4-yl)-9,9-dimethyl-N-(4-(9-phenyl-9H-carbazol-3-yl)phenyl)-9H-fluoren-2-amine, because this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
The compound N-(biphenyl-4-yl)-9,9-dimethyl-N-(4-(9-phenyl-9H-carbazol-3-yl)phenyl)-9H-fluoren-2-amine corresponds to the claimed compound HT3.

Regarding claim 18, Oh in view of Kim '190 teaches the modified device as discussed above with respect to claim 1.
Oh in view of Kim '190 does not specifically exemplify a device as discussed above wherein the organic layer is formed by wet-processed method.  However, Oh teaches the layers may be formed using a solution method (¶ [00112]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form the organic layer of the device of Oh in view of Kim '190 by solution method, because this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1–5, 7–9, and 18–19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1–2 and 14–17 of U.S. Patent No. 10,431,766 (hereafter '766).  Although the claims at issue are not identical, they are not patentably distinct from each other because '766 teaches an organic light-emitting device comprising: an anode; a cathode; and an organic layer between the anode and the cathode, the organic layer including: an emission layer including a dopant, a hole transport region between the anode and the emission layer, an electron transport region between the emission layer and the cathode, and a buffer layer between the emission layer and the electron transport region, wherein: the buffer layer includes a biscarbazole-based derivative and a triphenylene-based derivative; wherein the triphenylene-based derivative is represented by Formula 2 (claim 1) and wherein the biscarbazole-based derivative is represented by Formula 1 (claim 2).
'766 does not specifically recite a specific device that meets the instant claims with respect to the triphenylene-based derivative is represented by Formula 2 and the biscarbazole-based derivative is represented by Formula 1.  However, '766 claims examples of the biscarbazole-based derivative is represented by Formula 1 in claim 14 and examples of  the triphenylene-based derivative is represented by Formula 2  in claim 15 that overlap significantly with the claimed compound of Formula 2 and compound of Formula 1, respectively.
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select one of compound of claim 14 that reads on the instant claims 1–5 and 7–9 and one of compound of claim 15 that reads on the instant claims 1–5 and 7–9, because it would have been choosing from the list of specifically disclosed examples of the biscarbazole-based derivative is represented by Formula 1 in claim 14 and examples of  the triphenylene-based derivative is represented by Formula 2  in claim 15, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as in the buffer layer of the device of '766.  One of ordinary skill in the art would have been motivated to produce additional devices comprising such compounds in order to pursue the known options within their technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
Claim 16 of '766 corresponds to the instant claim 18.
Claim 17 of '766 corresponds to the instant claim 19.

Claims 1–5, 7–9, and 18–19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12–15 of U.S. Patent No. 11,316,124 (hereafter '124).
Although the claims at issue are not identical, they are not patentably distinct from each other because '124 teaches an organic light-emitting device, comprising: an anode; a cathode; and an organic layer between the anode and the cathode, the organic layer including: an emission layer including a dopant, a hole transport region between the anode and the emission layer, an electron transport region between the emission layer and the cathode, and a buffer layer between the emission layer and the electron transport region, wherein: the buffer layer includes a compound of Formula 1 and a compound of Formula 2 (claim 1).
'124 does not specifically recite a specific device that meets the instant claims with respect to the triphenylene-based derivative is represented by Formula 2 and the biscarbazole-based derivative is represented by Formula 1.  However, '124 claims examples of the biscarbazole-based derivative is represented by Formula 1 in claim 12 and examples of  the triphenylene-based derivative is represented by Formula 2  in claim 13 that overlap significantly with the claimed compound of Formula 2 and compound of Formula 1, respectively.
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select one of compound of claim 12 that reads on the instant claims 1–5 and 7–9 and one of compound of claim 13 that reads on the instant claims 1–5 and 7–9, because it would have been choosing from the list of specifically disclosed examples of the biscarbazole-based derivative is represented by Formula 1 in claim 14 and examples of  the triphenylene-based derivative is represented by Formula 2  in claim 15, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as in the buffer layer of the device of '124.  One of ordinary skill in the art would have been motivated to produce additional devices comprising such compounds in order to pursue the known options within their technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E).
Claim 14 of '766 corresponds to the instant claim 18.
Claim 15 of '766 corresponds to the instant claim 19.


Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth M. Dahlburg whose telephone number is 571-272-6424. The examiner can normally be reached Monday - Thursday, 9 a.m. - 5 p.m. (Eastern Time), and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
/E.M.D./Examiner, Art Unit 1786